
	

113 HR 4526 IH: 21st Century Energy Workforce Development Jobs Initiative Act of 2014
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4526
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2014
			Mr. Rush (for himself, Mr. Whitfield, and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To require the Secretary of Energy to establish and carry out a comprehensive program to improve
			 education and training for energy-related jobs.
	
	
		1.Short titleThis Act may be cited as the 21st Century Energy Workforce Development Jobs Initiative Act of 2014.
		2.FindingsThe Congress finds the following:
			(1)There are, currently and for well into the future, significant opportunities for African-Americans
			 and Hispanic-Americans throughout the energy industry at each level of
			 education and training, but raising the educational achievement for large
			 segments of the upcoming generation is resource intensive and will take
			 decades to achieve, although the payoff of an increased skilled labor pool
			 would be enormous to society in general and United States industry in
			 particular.
			(2)African-Americans and Hispanic-Americans represent an important talent pool to help meet the
			 demands of the projected growth in the energy industry, and workforce
			 training and education in business, finance, science, technology,
			 engineering, and mathematics will prove vital in achieving this growth, as
			 noted by the American Petroleum Institute.
			(3)Improving minority preparation in science, technology, engineering, and mathematics related
			 disciplines at the primary and secondary school levels is crucial to
			 increasing the share of minority science-based degree attainment in 4-year
			 and 2-year programs of higher education, as well as for increasing
			 attainment of vocational certificates.
			(4)The rates at which African-Americans and Hispanic-Americans attain employment in the energy
			 industry is in part related to the choice of the field of study for
			 college degrees (4-year or 2-year) and vocational certificates.
			(5)Data from the National Center for Education Statistics suggest that, over the 2001 through 2010
			 period, African-American and Hispanic-American students chose and
			 completed 4-year college degrees applicable to employment in the oil and
			 natural gas industry at rates one-fifth and one-half, respectively, the
			 rates of the total student population.
			(6)With respect to 2-year associate degrees and certificates, data from the National Center for
			 Education Statistics suggest that over the same time period,
			 African-American and Hispanic-American students chose and completed
			 programs of study/training applicable to employment in the oil and natural
			 gas industry at rates roughly one-tenth above and one-third below,
			 respectively, the rates of the total student population.
			(7)The American Petroleum Institute projects 525,000 new job opportunities in the oil and natural gas
			 industry by 2020, with 166,000, or 31 percent of such jobs, expected to be
			 held by African-American and Hispanic-American workers, and, with forward
			 looking policies, that number could increase to a projected 811,000 new
			 job opportunities, with more than 285,000, or 35 percent, of such jobs
			 being filled by minorities, by 2030.
			(8)The American Petroleum Institute projects that more than 50 percent of all jobs created in the oil
			 and natural gas industry by 2020 would be high-paying skilled and
			 semiskilled blue collar jobs, with a significant range of opportunities at
			 the scientific/managerial level requiring a college degree.
			(9)The American Petroleum Institute projects that over half of the future potential job growth in the
			 oil and natural gas industry, approximately 417,000 jobs, is expected in
			 the Gulf region, with the East region expected to contribute nearly
			 140,000 job opportunities, the Rockies region nearly 116,000 job
			 opportunities, and the West, Alaska, and Central regions expected to
			 contribute approximately 138,000 job opportunities combined.
			(10)The National Mining Association reports that the coal mining industry supported a total of 805,680
			 jobs in 2011. That includes 204,580 direct jobs, including mine workers
			 (143,520), support activities (7,280), and transportation (53,780).
			(11)Broad occupational categories of potential job creation in the upstream oil and gas industry
			 include—
				(A)management, business, and financial jobs;
				(B)professional and related jobs;
				(C)service jobs;
				(D)sales and related jobs;
				(E)office and administrative support jobs;
				(F)skilled blue collar jobs;
				(G)semiskilled blue collar jobs; and
				(H)unskilled blue collar jobs.
				(12)Potential job creation in the upstream oil and gas industry by selected detailed occupational
			 category include—
				(A)derrick, rotary drill, and service unit operators;
				(B)oil and gas roustabouts;
				(C)operating engineers and other construction workers;
				(D)equipment operators;
				(E)construction laborers;
				(F)first-line supervisors/managers of construction and extraction workers;
				(G)heavy and tractor-trailer truck drivers;
				(H)pump operators and wellhead pumpers;
				(I)helpers and other extraction workers;
				(J)petroleum engineers; and
				(K)secretaries.
				(13)The National Petroleum Council estimates that over the next decade 30,000 miles of new
			 long-distance natural gas pipelines will be needed to manage the new
			 sources of shale natural gas supply, while a 2007 Census Bureau’s Survey
			 of Business Owners estimated that a very small percentage of pipelines
			 were owned by minority-owned and woman-owned firms compared to the total
			 owned by nonminority males.
			(14)In 2013, the Energy Information Administration estimated that relatively low natural gas prices,
			 maintained by growing shale natural gas production, will spur increased
			 use of natural gas in the industrial and electric power sectors by 16
			 percent, from 6.8 trillion cubic feet per year in 2011 to 7.8 trillion
			 cubic feet per year in 2025, while total consumption of natural gas in the
			 United States will continue to grow in the electric power sector from 16
			 percent of generation in 2000 to 30 percent in 2040, which will lead to a
			 significant number of new jobs in the natural gas sector.
			(15)The Energy Information Administration estimates natural gas production in the United States will
			 increase annually, outpacing domestic consumption and making the United
			 States a net exporter of natural gas by 2019, while continued low levels
			 of liquefied natural gas imports, combined with increased United States
			 exports of domestically sourced liquefied natural gas, position the United
			 States as a net exporter of liquefied natural gas by 2016, creating an
			 abundance of new jobs and investment opportunities.
			(16)The Energy Information Administration estimates that coal-fired electricity generation will remain
			 a dominant resource in the Nation’s total generation portfolio,
			 representing 34 percent of United States baseload electricity in 2035.
			(17)In 2013, a report by the Bloomberg New Energy Finance research team estimated that clean energy
			 investment is most likely to grow by 230 percent to a projected $630
			 billion annually in 2030, driven by further improvements in the
			 cost-competitiveness of wind and solar technologies and an increase in the
			 roll-out of non-intermittent clean energy sources including hydropower,
			 geothermal, and biomass, requiring additional investment in science,
			 technology, engineering, and mathematics education.
			(18)A 2013 report by the Bloomberg New Energy Finance research team estimated that renewable energy
			 projects including wind, solar, hydropower, and biomass will account for
			 70 percent of new power generation capacity between 2012 and 2030, and, by
			 2030, renewable energy will account for half of the generation capacity
			 worldwide, up from 28 percent in 2012, requiring additional investment in
			 supporting infrastructure, including long distance transmission systems,
			 smart grids, storage, and demand response.
			(19)The Energy Information Administration states that since 2005 renewable energy has garnered more
			 than $1.3 trillion worth of investment and the Energy Information
			 Administration estimates that global energy consumption will increase by
			 47 percent between 2010 and 2035, with clean energy providing more than
			 half of that new capacity and attracting up to $5.9 trillion worth of
			 investment, leading to new employment and investment opportunities.
			3. Comprehensive program for energy-related jobs for the 21st century
			(a)In generalThe Secretary of Energy (in this Act referred to as the Secretary) shall establish and carry out a comprehensive program to improve education and training for
			 energy-related jobs in order to increase the number of skilled minorities
			 and women trained to work in energy-related jobs, including by—
				(1)encouraging minority and women students to enter into the energy science, technology, engineering,
			 and mathematics (in this Act referred to as STEM) fields;
				(2)ensuring that the Nation’s education system is equipping students with the skills, training, and
			 technical expertise necessary to fill the employment opportunities vital
			 to managing and operating the Nation’s energy industry; and
				(3)providing students and other candidates with the necessary skills and certifications for skilled,
			 semiskilled, and highly skilled energy-related jobs.
				(b)PriorityThe Secretary shall make educating and training minorities and other workers for energy-related
			 jobs a national priority under the program established under subsection
			 (a).
			(c)Direct assistanceIn carrying out the program established under subsection (a), the Secretary shall provide direct
			 assistance (including grants, technical expertise, mentorships, and
			 partnerships) to community colleges, workforce development organizations,
			 and minority-serving institutions.
			(d)ClearinghouseIn carrying out the program established under subsection (a), the Secretary shall establish a
			 clearinghouse to—
				(1)maintain and update information and resources on training and workforce development programs for
			 energy-related jobs; and
				(2)act as a resource, and provide guidance, for schools, community colleges, universities, workforce
			 development programs, and industry organizations that would like to
			 develop and implement energy-related training programs.
				(e)CollaborationIn carrying out the program established under subsection (a), the Secretary—
				(1)shall collaborate with schools, community colleges, universities, workforce training organizations,
			 national laboratories, unions, State energy offices, and the energy
			 industry;
				(2)shall encourage and foster collaboration, mentorships, and partnerships among organizations
			 (including unions, industry, schools, community colleges, workforce
			 development organizations, and universities) that currently provide
			 effective job training programs in the energy field and institutions
			 (including schools, community colleges, workforce development programs,
			 and universities) that seek to establish these types of programs in order
			 to share best practices and approaches that best suit local, State, and
			 national needs; and
				(3)shall collaborate with the Energy Information Administration and the Bureau of the Census to
			 develop a comprehensive and detailed understanding of the energy workforce
			 needs and opportunities by State and by region.
				(f)Guidelines for educational institutions
				(1)In generalIn carrying out the program established under subsection (a), the Secretary, in collaboration with
			 the Secretary of Education and the Secretary of Labor, shall develop
			 guidelines for educational institutions of all levels, including for
			 elementary and secondary schools and community colleges and for
			 undergraduate, graduate, and postgraduate university programs, to help
			 provide graduates with the skills necessary to work in energy-related
			 jobs.
				(2)InputThe Secretary shall solicit input from the oil, gas, coal, renewable, nuclear, utility, and
			 pipeline industries in developing guidelines under paragraph (1).
				(3)Energy efficiency and conservation initiativesThe guidelines developed under paragraph (1) shall include grade-specific guidelines for teaching
			 energy efficiency and conservation initiatives to educate students and
			 families.
				(4)STEM educationThe guidelines developed under paragraph (1) shall promote STEM education as it relates to job
			 opportunities in energy-related fields of study in schools, community
			 colleges, and universities nationally.
				(g)Outreach to MSIsIn carrying out the program established under subsection (a), the Secretary shall—
				(1)give special consideration to increasing outreach to minority serving institutions (including
			 historically black colleges and universities, predominantly black
			 institutions, Hispanic serving institutions, and tribal institutions);
				(2)make resources available to minority serving institutions with the objective of increasing the
			 number of skilled minorities and women trained to go into the energy
			 sector; and
				(3)encourage industry to improve the opportunities for students of minority serving institutions to
			 participate in industry internships and cooperative work/study programs.
				(h)Guidelines To develop skills for an energy industry workforceIn carrying out the program established under subsection (a), the Secretary shall collaborate with
			 representatives from the energy industry (including the oil, gas, coal,
			 nuclear, utility, pipeline, renewable, and nuclear sectors) to identify
			 the areas of highest need in each sector and to develop guidelines for the
			 skills necessary to develop a workforce trained to go into the following
			 sectors of the energy industry:
				(1)Energy efficiency industry, including work in energy efficiency, conservation, weatherization, or
			 retrofitting, or as inspectors or auditors.
				(2)Pipeline industry, including work in pipeline construction and maintenance or work as engineers or
			 technical advisors.
				(3)Utility industry, including as utility workers, linemen, electricians, pole workers, or repairmen.
				(4)Alternative fuels, including work in biofuel development and production.
				(5)Nuclear industry, including work as scientists, engineers, technicians, mathematicians, or security
			 personnel.
				(6)Oil and gas industry, including work as scientists, engineers, technicians, mathematicians,
			 petrochemical engineers, or geologists.
				(7)Renewable industry, including work in the development and production of renewable energy sources
			 (such as solar, hydropower, wind, or geothermal energy).
				(8)Coal industry, including work as coal miners, engineers, developers and manufacturers of
			 state-of-the-art coal facilities, technology vendors, coal transportation
			 workers
			 and operators, and mining equipment vendors.
				(i)Enrollment in training and apprenticeship programsIn carrying out the program established under subsection (a), the Secretary shall work with
			 organized labor and community-based workforce organizations to help
			 identify students and other candidates, including from historically
			 underserved communities such as minorities, women, and veterans, to enroll
			 into training and apprenticeship programs for energy-related jobs.
			
